DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumagai (JP 2014-234096 A).
For claim 16, Kumagai discloses an electric motor element usable in a snowmobile, wherein the electric motor element comprises:
an electric motor 1, 6, 11, 12, 13;
a connecting adapter 101 [fixed directly to the electric motor] (fig. 2, wherein 101 is fixed directly to a portion of the electric motor apparatus, which includes housing portions 11, 12, 13);
bearings 93, 94 [which are configured to be set as allowing rotating movement of a shaft 7 to be connected using the rotational energy created by the electric motor] (fig. 2);

 the electric motor is placeable along or connectable with a primary driving axis Ow, [where the connection is a conical connection 71, 72 with no backlash, or a wedge axis connection] (pages 2 and 3, paragraph [0016]).
For claim 17, Kumagai discloses the electric motor element [wherein the electric motor element comprises integrally the primary driving axis acting as the shaft to be rotated] (fig. 2).

Allowable Subject Matter
Claims 1 – 7 and 11 – 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose an electric motor configured to be placed along or in connection with a primary driving axis, the electric motor is fixed to a frame by a connecting adapter; the connecting adapter comprises intrinsic flow channels.

Response to Arguments
Applicant's arguments filed 11/22/21 have been fully considered but they are not persuasive. Appellant argues the “connecting adapter 101 of Kumagai is not directly attached to the electric motor 6”.  However, the overall electric motor apparatus comprises unit housing 1 and electric motor 6, wherein the unit housing includes first housing 11, second housing 12, and third housing 13.  The connecting adaptor 101 is directly fixed to portions of the overall electric motor apparatus, specifically, the connecting adaptor 101 is fixed to at least third housing 13, fig. .
Moreover, appellant states the structure of Kumagai is not for use in a snowmobile as recited in claim 16. Applicant’s arguments rely on language solely recited in preamble recitations in claim 16. When reading the preamble in the context of the entire claim, the recitation “usable in a snowmobile” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611